Citation Nr: 1544997	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  11-25 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to a rating greater than noncompensable for status postoperative residuals of de Quervain's tenosynovitis of the left wrist. 

2. Entitlement to a rating greater than noncompensable for residuals of a surgical scar of the left wrist. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  This case is currently under the jurisdiction of the RO in San Diego, California. 

The Veteran testified at a hearing before the undersigned in September 2015.  A transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claims on appeal must be remanded for further development to ensure that they are afforded every due consideration, and to aid the Board in making an informed decision. 

In his September 2015 hearing testimony, the Veteran stated that his left wrist disability had worsened since the last VA examination in June 2010, which is now over five years old.  A new examination is warranted to assess the current level of severity of his left wrist disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); 38 C.F.R. § 3.327(a) (2015) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability).  

Further, VA treatment records show that in 2009 the Veteran developed neurological symptoms of the bilateral hands which were diagnosed as bilateral median neuropathy at the wrists or carpal tunnel syndrome based on neurological testing in November 2009.  In the examination report, the examiner should opine on whether the Veteran's left wrist carpal tunnel syndrome is related to his service connected postoperative residuals of de Quervain's tenosynovitis. 

Finally, at the September 2015 hearing, the Veteran stated that he had recently received treatment for his wrist at the VA Loma Linda Healthcare System and the Eastern Oklahoma Healthcare System.  His outstanding VA treatment records should be added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran's outstanding VA treatment records from the Eastern Oklahoma Healthcare System dated since November 2011, and any Loma Linda Healthcare System records must be added to the claims file. 

2. Then, schedule the Veteran for a VA examination of his left wrist, including the scar and residuals of de Quervain's tenosynovitis.  The claims file must be made available to the examiner for review.  All indicated tests or studies must be conducted and all pertinent clinical findings reported. 

In the report, the examiner must also provide an opinion on whether the Veteran's left wrist carpal tunnel syndrome is related to his service connected postoperative residuals of de Quervain's tenosynovitis.  The opinion must be supported by a complete explanation. 

3. Finally, after completing any other development that may be indicated, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




